Foote, C.
This is an appeal from an order denying the petition of a widow for a further family allowance; the sum of fifty dollars per month during six months had been previously allowed her.
There is no evidence in the record that the homestead affords any income to the widow, the small amount of personal property *350set aside to her does not, and the former allowance made has long since become exhausted in supplying her necessary wants; she therefore appears before the court practically destitute and in poor health. The estate is still in process of settlement, and appears-, to be solvent.
This state of facts existing, we are of opinion that under section 1466 of the Code of Civil Procedure, the widow was entitled to have made her by the court below such reasonable allowance as was necessary for her maintenance during the progress of the settlement of her husband’s estate. This right seems to have been denied the petitioner, and for that reason we are of opinion that the order of the court below should be reversed, and such allowance made to her as her necessities and the amount of the estate left undistributed in the hands of the executor will warrant.
Belcher, C. C., and Searls, C., concurred.
The Court. For the reasons given in the foregoing opinion the order is reversed.